Exhibit Summaryof Executive Cash Compensation and Award Targets Under the Annual Incentive Plan The following table sets forth the current base salaries provided for the Company’s CEO, CFO and four most highly compensated executive officers.Salary increases are determined annually in March. Executive Officers Current Salary Angelo Brisimitzakis $700,000 Rodney Underdown $321,402 Ronald Bryan $263,200 Gerald Bucan $267,750 Keith Clark $312,000 David Goadby £191,073* * Salary is denominated in pounds, so U.S. dollar equivalent may vary. Executive officers are also eligible to receive a bonus each year under the Company’s Annual Incentive Plan.The target percentages (based on percentage of salary ) under this plan for the Company’s CEO, CFO and four most highly compensated executive officers are as shown in the following table. Executive Officers Target Percentage Angelo Brisimitzakis 90% Rodney Underdown 50% Ronald Bryan 50% Gerald Bucan 50% Keith Clark 50% David Goadby 45%
